Order reversed and matter remitted to the Genesee County Court for a hearing. Memorandum: Petitioner alleges, among other things, that he was not advised of his right to counsel nor did he ask that counsel be assigned to him. He charges that counsel was in some manner and without his knowledge or consent assigned before he was produced in court and while he was confined in jail awaiting arraignment and that he was given no opportunity to procure counsel of his own choice. He charges further that section 480 of the Code of Criminal Procedure was not complied with at the time of sentence. The court records in evidence do not conclusively refute the averments of the petitioner. In that situation he was entitled to a hearing. (See People v. Pichetti, 302 N. Y. 290.) All concur. (Appeal from an order of Genesee County Court denying defendant’s motion for a hearing and for an order setting aside a judgment convicting him of burglary, third degree.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.